DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 is being considered by the examiner.

Claim Objections
Claim 10-16 are objected to because of the following informalities:  
Claim 10, lines 3-4 recite “a touch sensitive screen configure to provide at least one touch control element in a predetermine screen area”. Examiner suggests “the touch sensitive screen configure to provide the at least one touch control element in the predetermine screen area”, since the above terms were previously mention in claim 1.
Claim 11, line 2, recites “the at least one appliance connector”. To correct antecedent issues Examiner suggests “at least one appliance connector”.
Claim 12, line 3, recites “a user interface device”. Examiner suggests “the
Claim 12, lines 5-6, recite “a touch sensitive screen configured to provide at least one touch control element in a predetermine screen area”. Examiner suggests “the touch sensitive screen configured to provide the at least one touch control element in the predetermine screen area”, since the above terms were previously mention in claim 1.
Claim 15, line 3, recites “identifying an application software module based on identification data”. Examiner suggests “identifying the application software module based on the identification data”, since the above terms were previously mention in claim 10.
Claim 15, lines 6-7, recites “providing at least one control element in a predetermine screen area”. Examiner suggests “providing the at least one control element in the predetermine screen area”, since the above terms were previously mention in claim 1.
Claim 16, recites “according to claim 15r”. Examiner suggests “according to claim 15”
Claims  13-14 depend directly or indirectly from an objected claim therefore are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because is directed to program/software. Claim 16 recites “A tangible, non-transitory computer-readable medium program containing instructions which, when executed by one or more processors cause execution of the method according to claim 15r”. This embodiment is no more than computer program per se in which the program is not positively tied to any particular structure. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not an article or commodity under the definition of manufacture, even though it is man-made and physical in that it exists in real world and has tangible causes and effects, and is not composed of matter such that it would qualify as composition of matter. Examiner suggests “a tangible non-transitory computer-readable medium containing instructions, which when executed by one or more processors, cause the one or more processors to execute the method according to claim 15”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Giancarlo et. Al. (US 20100302168 A1, hereinafter Giancarlo).

Regarding Claim 1, Giancarlo teaches an auxiliary appliance (see Figs. 1-2, physical keyboard overlay 102) for a user interface device (see Figs. 1-2, touch screen device 104, and para. [0016]. For a virtual keyboard 106 of a touch screen device 104 (e.g., a corded touch screen phone, cordless touch screen mobile phone, a touch screen laptop, a touch screen notebook such as Apple iPad and Hewlett-Parkard Slate, a touch screen entertainment/gaming device, a touch screen music/video device, a touch screen remote control, a touch screen desk phone, and a touch screen eBook device)) having a touch sensitive screen (see Figs. 1-2, a touch screen 108), the auxiliary appliance (see Figs. 1-2, physical keyboard overlay 102) comprising: 
at least one haptic control element (see Figs. 1-2, keys 104, para. [0018] and para. [0026]) configured to be manually operated by a user (see Figs. 1-2, para. [0004] and para. [0016]-[0018] As shown, the system 100 includes the physical keyboard 102 configured to be mounted over the touch screen device 104 for facilitating user input using the virtual keyboard 106 displayed on a touch screen 108 of the touch screen device 104. When a physical key of the physical keyboard is depressed by a user, the corresponding actuator triggers a corresponding key of the virtual keyboard 106); and 
an attachment portion configured to be attached to the user interface device (see Figs. 1-2, mounting structure 118 and lock mechanism 120, para. [0025] and para. [0027]. As shown in FIG. 5, the physical keyboard also includes a mounting structure 118 for mounting the physical keyboard onto the touch screen device 104 and a lock mechanism 120 to ensure that the keys of the physical keyboard is lined up correctly with the keys of the virtual keyboard for keyboard entries and does not slide once it is in position on the touch screen device 104) such that the haptic control element is superimposed on the touch sensitive screen of the user interface device in a predetermined screen area (see Figs. 1-2, para. [0016]-[0017] para. [0025] and para. [0027]. As shown in FIG. 5, the physical keyboard also includes a mounting structure 118 for mounting the physical keyboard onto the touch screen device 104. For example, the mounting can be fixed or detachable (e.g., as a slip-on keyboard, flip-on keyboard, or integrated with a cover or case/protector for the touch screen device 104). The physical keyboard 102 also includes a positive reference mechanism or structure 120, such as a lock mechanism to ensure that the keys of the physical keyboard is lined up correctly with the keys of the virtual keyboard for keyboard entries and does not slide once it is in position on the touch screen device 104. For example, the lock mechanism 120 can be a clip, such as the clip 122 illustrated in FIG. 7 that engages the touch screen device 104 once the physical keyboard 102 is slid, snapped, or flipped into the correct position on the touch screen device 104) where a touch control element is provided on the touch sensitive screen (see Fig. 2, virtual keyboard 108 including soft keys 112 and para. [0016]-[0017]. As shown, the system 100 includes the physical keyboard 102 configured to be mounted over the touch screen device 104 for facilitating user input using the virtual keyboard 106 displayed on a touch screen 108 of the touch screen device 104. In some embodiments, a key selection and layout of the physical keys of the physical keyboard 102 correspond to the key selection and layout of the virtual keyboard 106. Referring to FIG. 2, FIG. 2 is an exploded view of the keyboard system of FIG. 1, with the physical keyboard overlay 102 detached from the touch screen device 104 and exposing the virtual keyboard 106 of the touch screen device 104. As shown, the key selection and layout of the physical keyboard overlay 102 and the virtual keyboard 106 are identical, and the soft keys 112 of the virtual keyboard 106 are identical in sizes and spacings compared to the keys 110 of the physical keyboard overlay 102), the touch control element being operable by touching the touch sensitive screen in the predetermined screen area (see Figs 1-3, soft keys 112 displayed in the touch screen 108 are operable by touching keys 110 of the physical keyboard and para. [0015]-[0017]. As shown, the system 100 includes the physical keyboard 102 configured to be mounted over the touch screen device 104 for facilitating user input using the virtual keyboard 106 displayed on a touch screen 108 of the touch screen device 104.. In some embodiments, the touch screen of the touch screen device 104 is a capacitive touch screen, and the physical keyboard overlay 102 provides an electrical connection/indicator (e.g., using a conductive probe tip that makes contact with the capacitive touch screen) when a physical key is pressed such that the capacitive touch screen of the virtual keyboard 106 senses that the corresponding soft key was pressed), 
wherein the haptic control element (see Figs. 2-3, keys 110) comprises a touch portion configured to touch the touch sensitive screen in the predetermined screen area (see Fig. 3, actuators 114 and para. [0018]. The actuators 114 can be any suitable devices or mechanisms that generate pressure on or otherwise trigger a corresponding key of the virtual keyboard 106 when a key of the physical keyboard 102 is depressed) to operate the touch control element in response to a manual user operation of the haptic control element in a state in which the attachment portion is attached to the user interface device (see Fig. 1, para. [0015]-[0018]. Referring to FIG. 1, FIG. 1 is a diagram illustrating the keyboard system 100 having a physical keyboard overlay 102 for a virtual keyboard 106 of a touch screen device 104 for user input. When a physical key is pressed by the user the capacitive touch screen of the virtual keyboard 106 senses that the corresponding soft key was pressed). 

Regarding Claim 2, Giancarlo teaches the auxiliary appliance according to claim 1.
Giancarlo further teaches comprising a screen cover including the at least one haptic control element (see Figs.2-3, Fig. 8,  physical keyboard overlay 102 including keys 110 and para. [0032]. The physical keyboard 102 forms a part of a device cover 122 that slides on the device 104), the screen cover being adapted to cover at least a part of the touch sensitive screen in a state in which the attachment portion is attached to the user interface device (see Fig. 1 and para. [0016]. As shown, the system 100 includes the physical keyboard 102 configured to be mounted over the touch screen device 104 for facilitating user input using the virtual keyboard 106 displayed on a touch screen 108 of the touch screen device 104).

Regarding Claim 3, Giancarlo teaches the auxiliary appliance according to claim 1.
Giancarlo further teaches wherein the attachment portion is formed by a slide-in sheath having an insertion opening configured for inserting the user interface device into an interior of the slide-in sheath (see Figs. 1-2 and para. [0029] and para. [0032].The physical keyboard 102 can be a slide on/off attachment of the device. As shown in Fig. 8 the physical keyboard 102 forms a part of a device cover 122 that slides on the device 104).

Regarding Claim 8, Giancarlo teaches the auxiliary appliance according to claim 1.
Giancarlo further teaches wherein the at least one haptic control element comprises at least one of a rotary knob, a push button, a switch, or a slider (see Figs. 1-3, key 110 corresponds to the push button, and para. [0015]-[0016]. When a key 110 of the physical keyboard 102 is pressed down, the physical keyboard generates pressure, causes a capacitive discharge, creates a conductive circuit, blocks or creates an optical signal, or in other ways triggers the corresponding key of the virtual keyboard).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Giancarlo (US 20100302168 A1) in view of Sizelove (US 20110143835 A1).

Regarding Claim 4, Giancarlo teaches the auxiliary appliance according claim 1.
Giancarlo does not explicitly teach wherein the attachment portion comprises a dual panel structure formed by a base panel and a cover panel, and a coupling device configured to detachably connect the base panel and the cover panel, wherein the base panel is configured to accommodate the user interface device, and wherein the cover panel is configured to cover the touch sensitive screen fully or in part in a state in which the attachment portion is attached to the user interface device.
However, Sizelove teaches wherein the attachment portion comprises a dual panel structure formed by a base panel (see Fig. 8C, the handheld housing 280) and a cover panel (see Fig. 8C, overlay housing 420), and a coupling device configured to detachably connect the base panel and the cover panel (see Fig. 8C, overlay magnetic coupling system 440 and magnetic coupling system 288 and para. [0102]. To facilitate customization of the user interface system 290 presented by the handheld housing 280, the display overlay system 400 preferably is removably and/or adjustably coupled with the handheld housing 280), wherein the base panel is configured to accommodate the user interface device (see Fig. 8C, handheld housing 280 configure to accommodate video display system 240), and wherein the cover panel is configured to cover the touch sensitive screen fully or in part in a state in which the attachment portion is attached to the user interface device (see Fig. 8C, touchscreen display system 240 is cover by overlay housing 420, para. [0084], para. [0096] and para. [0102]).
Giancarlo and Sizelove are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Giancarlo auxiliary appliance with Sizelove’s teachings of providing a magnetically removable face cover, since it would have provided and overlay system that is 

Regarding Claim 5, Giancarlo  and Sizelove teach the auxiliary appliance according to claim 4.
Sizelove further teaches wherein the coupling device comprises at least first and second magnetic coupling elements (see Fig. 8C, magnetic coupling system 440, magnetic coupling system 288), the first magnetic coupling element being located on the base panel (see Fig. 8C magnetic coupling system 288 located in case (or housing) 280) and the second magnetic coupling element being located on the cover panel (see Fig. 8,overlay magnetic coupling system 440 located on housing 420), wherein the first and second magnetic coupling elements are magnetically coupled to each other in a state in which the base panel and the cover panel are connected (see Fig. 8c and para. [0102].To facilitate customization of the user interface system 290 presented by the handheld housing 280, the display overlay system 400 preferably is removably and/or adjustably coupled with the handheld housing 280. Turning to FIG. 8C, for example, the display overlay system 400 can include an overlay magnetic coupling system 440 that is adapted to communicate with a device magnetic coupling system 288. The overlay magnetic coupling system 440 can be provided at one or more suitable regions of the overlay housing 420 and can be disposed within (or on a surface of) the overlay housing 420. Similarly, the device magnetic coupling system 288 can be provided at one or more suitable regions of the handheld housing 280 and can be disposed within (or on a surface of) the handheld housing 280).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giancarlo (US 20100302168 A1) in view of Kraus et al. (US 20030235452 A1, hereinafter Kraus).

Regarding Claim 6, Giancarlo teaches the auxiliary appliance according to claim 1.
Giancarlo does not explicitly teach at least one appliance connector which is operatively connectable to at least one device connector of the user interface device for transmitting data and/or power between the auxiliary appliance and the user interface device in a state in which the attachment portion is attached to the user interface device 
However, Kraus teaches at least one appliance connector (see Fig. 4, contacts 402 on the keyboard overlay 110, and para. [0041]. These contacts provide electrical power and signaling connections, via leads 404, to an electronic chip 406 embedded in the keyboard overlay 110) which is operatively connectable to at least one device connector of the user interface device (see Fig. 4, contacts 402 on the portable tablet 100, and para. [0041]) for transmitting data and/or power between the auxiliary appliance and the user interface device in a state in which the attachment portion is attached to the user interface device (see Fig. 4 and para. [0041]. In FIG. 4, the contacts 402 on the portable tablet 100 and on the keyboard overlay 110 touch when the keyboard overlay 110 is placed fully into the connection slot 400. These contacts provide electrical power and signaling connections, via leads 404, to an electronic chip 406 embedded in the keyboard overlay 110. The portable tablet 100 reads from the chip 406 the type of the keyboard overlay 110. As discussed below in reference to FIG. 5a, the portable tablet 100 uses this type information to, for example, invoke an application program 220 associated with the particular type of keyboard overlay 110. If the keyboard overlay 110 represents an interface to a specific type of scientific calculator, then an appropriate calculator program may be invoked to accept the user's input)
Giancarlo and Kraus are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Giancarlo’s auxiliary appliance with Kraus’ teachings of providing contacts, since it would have facilitated communication between the auxiliary appliance and the user interface device. In addition, it would have provided a way for the portable electronic device (user interface device) to detect presence and type of keyboard overlay (auxiliary appliance) and thus allowing an appropriate program to invoked to accept the user's input (Kraus, para. [0041]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giancarlo (US 20100302168 A1) in view of Eraslan (US 20190310718 A1).

Regarding Claim 7, Giancarlo teaches the auxiliary appliance according to claim 1.
Giancarlo does not explicitly teach wherein the touch portion of the haptic control element is formed by a stylus configured to interact with the touch sensitive screen.
see Fig. 1, mechanical input element 110, Fig. 3, mechanical input element 110A, button stylus 303, rotator stylus 304, button stylus 306, rocker styluses 307-308, and the slider stylus 311, para. [0016] and para. [0023]-[0034]. The mechanical input element 110A (the mechanical dial/knob) comprises a rotating element 301, a button element 302, a button stylus 303, and a rotator stylus 304. The button stylus 303 is attached to the button element 302. When the user presses the button element 302, this causes the button stylus 303 to touch the input screen 101).
Giancarlo and Eraslan are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the key touch portion of the haptic control element disclosed by Giancarlo with Eraslan’s teachings of providing a touch portion form by stylus, since it would have been obvious to try from a finite number of options, known in the art, that a key/button have to interact with a touch screen that would have yield the same predictable result of being sensed by the touch screen.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Giancarlo (US 20100302168 A1) in view of Meier-Arendt et al. (US 20090237370 A1, hereinafter Meier-Arendt).

Regarding Claim 9. Giancarlo teaches the auxiliary appliance according to claim 1.
Giancarlo does not explicitly teach the at least one haptic control element is configured to provide tactile feedback by a click-stop configuration or a rasterization configuration.
see para. [0030] The demonstrated exemplary embodiment represents a particularly simple rotary control 14 conveys to the user a defined click-stop type of action by which the user receives feedback regarding the change in the setting of the respective function. However, other embodiments are also possible in which a click-stop action is dispensed with, for example, by providing on the movable operating device 22 a spring tab held under spring pressure against the surface of the touchscreen. Naturally a discretely triggered spring tab can also be provided on the movable operating device 22, it then being possible for the sawtooth structure to be correspondingly embodied on the fixed part).
Giancarlo and Meier-Arendt are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic control element disclosed by Giancarlo with Meier-Arendt’s teachings of providing a haptic control element with click-stop feedback, since it would have been obvious to try from a finite number of tactile feedbacks known in the art that would have yield the same predictable result of providing a tactile response to the user. Moreover, it would have conveyed to the user a defined click-stop type of action by which the user receives feedback regarding the change in the setting of the respective function (Meier-Arendt, para. [0030]).

Claim 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Giancarlo (US 20100302168 A1) in view of Reeves et al. (US 8482540 B1, hereinafter Reeves).

Regarding Claim 10, Giancarlo teaches a user interface device for controlling an apparatus using the auxiliary appliance according to claim 1.
Giancarlo further teaches the user interface device (see Figs. 1-2, touch screen device 104, and para. [0016]) comprising: 
a touch sensitive screen (see Figs. 1-2, a touch screen 108) configured to provide at least one touch control element in a predetermined screen area (see Fig. 2, virtual keyboard 108 including soft keys 112 and para. [0016]-[0017]. As shown, the system 100 includes the physical keyboard 102 configured to be mounted over the touch screen device 104 for facilitating user input using the virtual keyboard 106 displayed on a touch screen 108 of the touch screen device 104. In some embodiments, a key selection and layout of the physical keys of the physical keyboard 102 correspond to the key selection and layout of the virtual keyboard 106. Referring to FIG. 2, FIG. 2 is an exploded view of the keyboard system of FIG. 1, with the physical keyboard overlay 102 detached from the touch screen device 104 and exposing the virtual keyboard 106 of the touch screen device 104. As shown, the key selection and layout of the physical keyboard overlay 102 and the virtual keyboard 106 are identical, and the soft keys 112 of the virtual keyboard 106 are identical in sizes and spacings compared to the keys 110 of the physical keyboard overlay 102), the touch control element being operable to control the apparatus by touching the touch sensitive screen in the predetermined screen area (see Figs 1-3, soft keys 112 displayed in the touch screen 108 are operable by touching keys 110 of the physical keyboard and para. [0015]-[0017]. As shown, the system 100 includes the physical keyboard 102 configured to be mounted over the touch screen device 104 for facilitating user input using the virtual keyboard 106 displayed on a touch screen 108 of the touch screen device 104.. In some embodiments, the touch screen of the touch screen device 104 is a capacitive touch screen, and the physical keyboard overlay 102 provides an electrical connection/indicator (e.g., using a conductive probe tip that makes contact with the capacitive touch screen) when a physical key is pressed such that the capacitive touch screen of the virtual keyboard 106 senses that the corresponding soft key was pressed); and 
a processor (see para. [0013] and claim 10. a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor) configured an application software module to control the touch sensitive screen based on the application software module so as to provide the at least one touch control element in the predetermined screen area (see Fig. 9, para. [0030] and para. [0033]. At stage 202, a physical keyboard is attached or mounted to the device, in which the physical keyboard is attached or mounted to the device in such a way that the physical keyboard does not touch the touch screen of the device. At stage 204, computer software is executed on the device to display a virtual keyboard having a layout that corresponds to the physical keyboard. For example, the displayed virtual keyboard can have a key layout that matches that of the physical keyboard, or can have keys that are spaced more like the physical keyboard).
	Giancarlo does not explicitly teach to identify an application software module based on identification data provided by the auxiliary appliance and associated with the application software module and to control the touch sensitive screen based on the identified application software module..
However, Reeves teaches to identify an application software module based on identification data provided by the auxiliary appliance and associated with the application software module (see Fig. 9, identify the overlay 912, col. 5 lines 55-66, col. 8 lines 47-67, and col. 9 lines 1-19. The detection system detects, in some way, that a particular physical overlay is being used. Detection of the overlay may be performed using various methods. For example, the overlay may incorporate an RFID device that interacts with the mobile device to notify the device that the overlay has been installed. The mobile device accesses configuration data that is associated with the overlay, based on the identity of the overlay) and to control the touch sensitive screen based on the identified application software module so as to provide the at least one touch control element in the predetermined screen area (see Fig. 4A-4C, Figs. 8-9, regions of the user interface are mapped to input values based on the configuration data 916, col. 5 lines 55-66, col. 6, lines 30-56,  col. 9 lines 1-67 and col. 10 lines 1-5. Overlay 412 includes input areas 416 that mimic the look and feel of mechanical keys on a traditional keypad. In an embodiment, input areas 416 are aligned with key images on the user interface. For instance, for input area "0" on the overlay 412, there is a corresponding key image on the user interface 414 that may be located directly beneath the input area 416 when the overlay 412 is secured to the mobile device 410. Mapping regions of the user interface includes generating a mapping based on the configuration data).
Giancarlo and Reeves are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Giancarlo auxiliary appliance with Reeve’s, since it would have further enhanced the user interface by identifying the overlay and facilitating alignment of input area of the overlay keys with key images on the user interface.

Regarding Claim 15, Giancarlo teaches a method for controlling the user interface device (see Fig. 9 and para. [0013]. The invention can be implemented in numerous ways, including a process) according to claim 10.
see Fig. 9, para. [0030], para. [0033] and Claim 11. At stage 202, a physical keyboard is attached or mounted to the device, in which the physical keyboard is attached or mounted to the device. At stage 204, computer software is executed on the device to display a virtual keyboard having a layout that corresponds to the physical keyboard. For example, the displayed virtual keyboard can have a key layout that matches that of the physical keyboard, or can have keys that are spaced more like the physical keyboard); and controlling the touch sensitive screen of the user interface device based on the application software module for providing at least one touch control element in a predetermined screen area (see Figs. 1-2, Fig. 9, para. [0015]-[0016], para. [0030] and para. [0033]. At stage 204, computer software is executed on the device to display a virtual keyboard having a layout that corresponds to the physical keyboard. For example, the displayed virtual keyboard can have a key layout that matches that of the physical keyboard, or can have keys that are spaced more like the physical keyboard).
Giancarlo does not explicitly teach identifying an application software module based on identification data provided by the auxiliary appliance and associated with the application software module and  controlling the touch sensitive screen of the user interface device based on the identified application software module.
However, Reeves teaches identifying an application software module based on identification data provided by the auxiliary appliance and associated with the application software module (see Fig. 9, identify the overlay 912, col. 5 lines 55-66, col. 8 lines 47-67, and col. 9 lines 1-19. The detection system detects, in some way, that a particular physical overlay is being used. Detection of the overlay may be performed using various methods. For example, the overlay may incorporate an RFID device that interacts with the mobile device to notify the device that the overlay has been installed. The mobile device accesses configuration data that is associated with the overlay, based on the identity of the overlay) and controlling the touch sensitive screen of the user interface device based on the identified application software module for providing at least one touch control element in a predetermined screen area (see Fig. 4A-4C, Figs. 8-9, regions of the user interface are mapped to input values based on the configuration data 916, col. 5 lines 55-66, col. 6, lines 30-56,  col. 9 lines 1-67 and col. 10 lines 1-5. Overlay 412 includes input areas 416 that mimic the look and feel of mechanical keys on a traditional keypad. In an embodiment, input areas 416 are aligned with key images on the user interface. For instance, for input area "0" on the overlay 412, there is a corresponding key image on the user interface 414 that may be located directly beneath the input area 416 when the overlay 412 is secured to the mobile device 410. Mapping regions of the user interface includes generating a mapping based on the configuration data).
Giancarlo and Reeves are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Giancarlo method with Reeve’s teachings, since it would have further enhanced the user interface by identifying the overlay and  facilitating alignment of input area of the overlay keys with key images on the user interface. 

Regarding Claim 16, Giancarlo and Reeves teach the method of claim 15.
Giancarlo further teaches a tangible, non-transitory computer-readable medium program containing instructions which, when executed by one or more processors cause execution of the method according to claim 15r (see para. [0013]. A computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Giancarlo (US 20100302168 A1) in view of Reeves (US 8482540 B1) further in view of Kraus (US 20030235452 A1).

Regarding Claim 11, Giancarlo and Reeves teach the user interface device according to claim 10.
Giancarlo and Reeves do not explicitly teach at least one device connector which is operatively connectable to the at least one appliance connector of the auxiliary appliance for transmitting data and/or power between the user interface device and the auxiliary appliance in a state in which the attachment portion is attached to the user interface device.
However Kraus teaches at least one device connector (see Fig. 4, contacts 402 on the portable tablet 100, and para. [0041]) which is operatively connectable to the at least one appliance connector of the auxiliary appliance (see Fig. 4, contacts 402 on the keyboard overlay 110, and para. [0041]. These contacts provide electrical power and signaling connections, via leads 404, to an electronic chip 406 embedded in the keyboard overlay 110) for transmitting data and/or power between the user interface device and the auxiliary appliance in a state in which the attachment portion is attached to the user interface device (see Fig. 4 and para. [0041]. In FIG. 4, the contacts 402 on the portable tablet 100 and on the keyboard overlay 110 touch when the keyboard overlay 110 is placed fully into the connection slot 400. These contacts provide electrical power and signaling connections, via leads 404, to an electronic chip 406 embedded in the keyboard overlay 110. The portable tablet 100 reads from the chip 406 the type of the keyboard overlay 110. As discussed below in reference to FIG. 5a, the portable tablet 100 uses this type information to, for example, invoke an application program 220 associated with the particular type of keyboard overlay 110. If the keyboard overlay 110 represents an interface to a specific type of scientific calculator, then an appropriate calculator program may be invoked to accept the user's input)
Giancarlo, Reeves and Kraus are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Giancarlo and Reeves user interface device with Kraus’ teachings of providing contacts, since it would have facilitated communication between the auxiliary appliance and the user interface device. In addition, it would have provided a way for the portable electronic device (user interface device) to detect presence and type of keyboard overlay (auxiliary appliance) and thus allowing an appropriate program to invoked to accept the user's input (Kraus, para. [0041]). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giancarlo (US 20100302168 A1) in view of Reeves (US 8482540 B1), further in view of Natazon et al. (US 20110050587 A1, hereinafter Natazon).

Regarding Claim 12, Giancarlo teaches a user interface system (see Fig. 2, keyboard system), comprising: the auxiliary appliance (see Fig. 2, physical keyboard overlay 102) according to claim 1.
see Fig. 2, touch screen device 104) the user interface device (see Fig. 2, touch screen device 104) comprising: 
a touch sensitive screen (see Figs. 1-2, a touch screen 108) configured to provide at least one touch control element in a predetermined screen area (see Fig. 2, virtual keyboard 108 including soft keys 112 and para. [0016]-[0017]. As shown, the system 100 includes the physical keyboard 102 configured to be mounted over the touch screen device 104 for facilitating user input using the virtual keyboard 106 displayed on a touch screen 108 of the touch screen device 104. In some embodiments, a key selection and layout of the physical keys of the physical keyboard 102 correspond to the key selection and layout of the virtual keyboard 106. Referring to FIG. 2, FIG. 2 is an exploded view of the keyboard system of FIG. 1, with the physical keyboard overlay 102 detached from the touch screen device 104 and exposing the virtual keyboard 106 of the touch screen device 104. As shown, the key selection and layout of the physical keyboard overlay 102 and the virtual keyboard 106 are identical, and the soft keys 112 of the virtual keyboard 106 are identical in sizes and spacings compared to the keys 110 of the physical keyboard overlay 102), the touch control element being operable to control the apparatus by touching the touch sensitive screen in the predetermined screen area (see Figs 1-3, soft keys 112 displayed in the touch screen 108 are operable by touching keys 110 of the physical keyboard and para. [0015]-[0017]. As shown, the system 100 includes the physical keyboard 102 configured to be mounted over the touch screen device 104 for facilitating user input using the virtual keyboard 106 displayed on a touch screen 108 of the touch screen device 104.. In some embodiments, the touch screen of the touch screen device 104 is a capacitive touch screen, and the physical keyboard overlay 102 provides an electrical connection/indicator (e.g., using a conductive probe tip that makes contact with the capacitive touch screen) when a physical key is pressed such that the capacitive touch screen of the virtual keyboard 106 senses that the corresponding soft key was pressed); and 
a processor (see para. [0013] and claim 10. A processor configured to execute instructions stored on and/or provided by a memory coupled to the processor) configured an application software (see Fig. 9, para. [0030], para. [0033] and Claim 11. At stage 202, a physical keyboard is attached or mounted to the device, in which the physical keyboard is attached or mounted to the device in such a way that the physical keyboard does not touch the touch screen of the device. At stage 204, computer software is executed on the device to display a virtual keyboard having a layout that corresponds to the physical keyboard. For example, the displayed virtual keyboard can have a key layout that matches that of the physical keyboard, or can have keys that are spaced more like the physical keyboard) and to control the touch sensitive screen based on the application software module so as to provide the at least one touch control element in the predetermined screen area (see Figs. 1-2, Fig. 9, para. [0015]-[0016], para. [0030] and para. [0033]. At stage 204, computer software is executed on the device to display a virtual keyboard having a layout that corresponds to the physical keyboard. For example, the displayed virtual keyboard can have a key layout that matches that of the physical keyboard, or can have keys that are spaced more like the physical keyboard).
Giancarlo does not explicitly teach a user interface device for controlling an apparatus using the auxiliary appliance; identify an application software module based on identification data provided by the auxiliary appliance and associated with the application software module and controlling the touch sensitive screen of the user interface device based on the identified application software module.
see Fig. 9, identify the overlay 912, col. 5 lines 55-66, col. 8 lines 47-67, and col. 9 lines 1-19. The detection system detects, in some way, that a particular physical overlay is being used. Detection of the overlay may be performed using various methods. For example, the overlay may incorporate an RFID device that interacts with the mobile device to notify the device that the overlay has been installed. The mobile device accesses configuration data that is associated with the overlay, based on the identity of the overlay) and controlling the touch sensitive screen of the user interface device based on the identified application software module for providing at least one touch control element in a predetermined screen area (see Fig. 4A-4C, Figs. 8-9, regions of the user interface are mapped to input values based on the configuration data 916, col. 5 lines 55-66, col. 6, lines 30-56,  col. 9 lines 1-67 and col. 10 lines 1-5. Overlay 412 includes input areas 416 that mimic the look and feel of mechanical keys on a traditional keypad. In an embodiment, input areas 416 are aligned with key images on the user interface. For instance, for input area "0" on the overlay 412, there is a corresponding key image on the user interface 414 that may be located directly beneath the input area 416 when the overlay 412 is secured to the mobile device 410. Mapping regions of the user interface includes generating a mapping based on the configuration data).
Giancarlo and Reeves are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Giancarlo method with Reeve’s teachings, since it would have further enhanced the user interface by identifying the overlay facilitating alignment of input area of the overlay keys with key images on the user interface. 

However, Natazon teaches a user interface device for controlling an apparatus using the auxiliary appliance (see Fig. 4, touchpad overlay 42 disposed on the mobile device 41 for controlling remote reading terminal 44 and para.[0029]-[0030]. FIG. 4 represents an example connection system and method 400 between a mobile device 41 and a reading terminal 44 to provide a universal touch pad module 42 via a wired and/or wireless connection 43. The mobile device 41 controls operation of the remote reading terminal 44 via the connection 43. Alternatively or in addition, the mobile device 41 provides information to and/or accesses information from the remote reading terminal 44 via the connection 43. A touchpad overlay with associated interface program 42 on the mobile device 41 enables tactile feedback from the user interface and/or customization of the user interface at the mobile device 41. For example, the graphical user interface of the mobile device 41 can be configured to mirror a graphical user interface at the remote reading terminal 44 using the touchpad module 42). 
Giancarlo, Reeves and Natazon are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the auxiliary appliance disclosed by Giancarlo and Reeves with Natazon’s teachings, since it would have facilitated control of an external device using the touch overlay and thus improving the system functionality. 

Regarding Claim 13, Giancarlo, Reeves and Natazon teach user interface system according to claim 12. 
see Fig. 4, remote reading terminal 44) and the at least one user interface system for controlling the apparatus (see Fig. 4, touchpad overlay 42 disposed on the mobile device 41 for controlling remote reading terminal 44 and para.[0029]-[0030]. FIG. 4 represents an example connection system and method 400 between a mobile device 41 and a reading terminal 44 to provide a universal touch pad module 42 via a wired and/or wireless connection 43. The mobile device 41 controls operation of the remote reading terminal 44 via the connection 43. Alternatively or in addition, the mobile device 41 provides information to and/or accesses information from the remote reading terminal 44 via the connection 43. A touchpad overlay with associated interface program 42 on the mobile device 41 enables tactile feedback from the user interface and/or customization of the user interface at the mobile device 41. For example, the graphical user interface of the mobile device 41 can be configured to mirror a graphical user interface at the remote reading terminal 44 using the touchpad module 42). 
Giancarlo, Reeves and Natazon are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the auxiliary appliance disclosed by Giancarlo and Reeves with Natazon’s teachings, since it would have facilitated control of an external device using the touch overlay and thus improving the system functionality

Regarding Claim 14, Giancarlo, Reeves and Natazon teach the system according to claim 13.
Natazon further teaches wherein the apparatus comprises a microscope and/or a microtome and/or a spectroscope (see para. [0047] and para. [0051]. Use of the interface is facilitated via the overlay. For example, the controls operation of the microscope for digital pathology using the tactile overlay and the touchscreen interface).
Giancarlo, Reeves and Natazon are related to input devices,are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of controlling a microscope apparatus with a touch sensitive device as disclosed by Natazon, since it would have significantly simplify operator control of the microscope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenberg et al. - US 20200285340 A1 – Tactile touch sensor system comprising an overlay and touch sensor array and methods of coupling the overlay with the touch sensor array.
Wolter (US 9965116 B1-  An input system that includes an overlay and a touch screen. The touch screen display soft buttons corresponding to the overlay.
Meierling et al. (US 20140055363 1 – Keyboard overlay for a touch sensitive display.
Teng – US 20130335364 A1 – System comprising a portable key pad and a tablet computer. The portable tablet computer includes a capacitive touch surface and a processing module that provides a virtual keyboard interface to be align with the key pad. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
/IM/Examiner, Art Unit 2626